PER CURIAM.
The petition for belated appeal is granted. Petitioner shall be allowed a belated appeal from the July 8, 2015, Order Denying Motion for Post-Conviction Relief in Alachua County Circuit Court case numbers 01-2006-CF-000841-A, 01-2005-CF-001428-A, 01-2005-CF-001528-A, 01-2005-CF-001631-A, and 01-2004-CF-003788-B. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court *1291for treatment as the notice of appeal. Fla. R. App. P. 9.141(c)(6)(D).
ROWE, OSTERHAUS, and WINOKUR, JJ„ CONCUR.